NO. 12-15-00313-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

HAVEN LANIER HODGES,                                      §   APPEAL FROM THE 114TH
APPELLANT

V.                                                        §   JUDICIALDISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM

         Appellant pleaded guilty to aggravated robbery, a first degree felony. In accordance with
the terms of Appellant’s plea agreement with the State, the trial court sentenced Appellant to
imprisonment for fifteen years. Appellant filed a notice of appeal.
         We have received the trial court's certification showing that this is a plea bargain case and
Appellant has no right to appeal. See TEX. R. APP. P. 25.2(d). The certification also states that
Appellant waived her right to appeal. The certification is signed by Appellant and her trial
counsel. The clerk’s record supports the trial court’s certification. See Dears v. State, 154
S.W.3d 610, 615 (Tex Crim. App. 2005). Therefore, this court does not have jurisdiction of the
appeal, and the appeal must be dismissed. Accordingly, the appeal is dismissed for want of
jurisdiction.


Opinion delivered December 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 30, 2015


                                         NO. 12-15-00313-CR


                                    HAVEN LANIER HODGES,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1228-15)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
               It is therefore ORDERED, ADJUDGED and DECREED by this court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.